Title: To Benjamin Franklin from Lafayette, [1779?]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Friday Morning [1779?]
I Must Beg Your Pardon, My dear Sir, for My not Having the Honor to Waït Upon You this Morning But I Had the fever all Night and phisicians forbid My Going out Before diner. In Case I am Better, I Will do Myself the Honor to Waït Upon You to Morrow about one in the Morning, and in the Mean While I Have the Honor to Be Very Respectfully Your obt Hble Sert
Lafayette
